IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                      NO. 901
                                :
ORDER AMENDING RULE 10.5 OF THE :                      SUPREME COURT RULES DOCKET
PENNSYLVANIA RULES OF ORPHANS’ :
COURT PROCEDURE                 :




                                                ORDER


PER CURIAM

       AND NOW, this 12th day of January, 2022, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal having been published for
public comment at 51 Pa.B. 1651 (March 27, 2021):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 10.5 of the Pennsylvania Rules of Orphans’ Court Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective on April 1, 2022.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.